DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Continued Examination Under 37 CFR 1.114 After Allowance or Quayle Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/07/2021 has been entered.
        Priority
The instant application claims priority to Chinese Patent Application No. 2020106529495, filed on July 8, 2020. A certified copy of the Chinese Patent Application has been received.
Claims 1-4, 6-11, 13-18 and 20 are pending.
    Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

   Reason for allowance
The invention defined in claims 1, 8, and 15 are not suggested by the prior art of record.
The prior art of record (in particular, Qiu; Honglin US 20190036711 A1, Lyle; Ruthie D. et al. US 11050763 B1, KRUKAR; RICHARD H. et al. US 20190373137 A1, ZENG; Yu et al. US 20210135867 A1, Polehn; Donna L. et al. US 10123202 B1, SUGIYAMA; Michiyuki US 20100230489 A1, Szilagyi; Peter et al. US 20150006689 A1, Dutta; Siddhartha US 20190392164 Al, Verzun; levgen et al. US 20190386969 A1, Padmanabhan; Prithvi Krishnan US 20200250177 A1 and references provided in IDS filed by applicant on 12/07/2021) singly or in combination does not disclose, with respect to independent claim 1 “generating, by the blockchain integrated station, an authentication application;
sending, by the blockchain integrated station, the authentication application to a certificate authority center of the certificate authority network based on a first network address indicated in the first configuration instruction;
receiving, by the blockchain integrated station, a digital certificate from the certificate authority center after the certificate authority center determines that the authentication application passes verification;
receiving, by the blockchain integrated station, a second configuration instruction after accessing a blockchain network; and
sending, by the blockchain integrated station, the digital certificate to a first
blockchain node in the blockchain network based on a second network address indicated in the second configuration instruction, wherein the digital certificate is used to trigger the first blockchain node to add the blockchain integrated station as a new blockchain node in the blockchain network, wherein after the digital certificate is verified by the first blockchain node, a transaction for adding the new blockchain node in the blockchain network is initiated, and wherein the transaction is executed after a plurality of blockchain nodes in the blockchain network reach a consensus on the transaction, wherein the blockchain integrated station is added as the new blockchain node by executing the transaction.” and similar limitations of independent claims 8, and 15 in combination with the other claimed features as a whole.
Therefore independent claims 1, 8 and 15 are allowed.
Dependent claims 2-4, 6, 7, 9-11, 13, 14 and 16-18 are also allowed based on their dependencies on independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493